April 26, 2013 Amy Miller, Esq. U.S. Securities & Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard Charlotte Funds (“Trust”); File No. 333-177613 Dear Ms. Miller, This letter responds to your comments provided on April 15, 2013 on the post-effective amendment of the above-referenced registrant. You commented on Post-Effective Amendment No. 2 that was filed on February 6, 2013 pursuant to the Securities Act of 1933 in order to register shares of Total International Bond Index Fund (the “Fund”), a new series of the Trust. Comment 1: Prospectus – Fund Summary - Fees and Expenses (page 1) Comment: The Prospectus states that the Fund may invest a small portion of its assets in shares of bond exchange-traded funds (“ETFs”). If the aggregate expenses attributable to the cost of investing in ETFs exceed 0.01% of the average net assets of the Fund, a separate line item, Acquired Fund Fees and Expenses (“AFFE”), is required to be added to the fee table. Please confirm that aggregate expenses attributable to the cost of investing in ETFs will not exceed 0.01% of the average net assets of the Fund. Response: Aggregate expenses attributable to investing in ETFs are not expected to exceed 0.01% of the average net assets of the Fund.
